DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 6, 12, 17, 25-26, and 34-35 are amended.
Claims 8, 14-16, 18-23 and 27-33 remain cancelled.
	Claims 2-4 and 7 are previously presented.
	Claims 36-41 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 17, 24-26 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (WO 2014160629) in view of Maus (US 2015/0234081) in view of Selman (US 8615660) in view of Weston (US 2013/0282290) and in further view of Williams (US 2013/0140088).
In claim 1, Schlumberger discloses a system for improving quality of directional surveys (Fig. 3, Par. 20), comprising one or more processors configured to (Par. 34, “Processor”), 
receive from a first location raw survey data (Par. 4, “receiving downhole navigation sensor measurements”) acquired by a survey tool (Par. 15 MWD/LWD/steering tool) during a survey (See abstract and Fig. 1 “satisfactory wellbore survey conditions”) configured to make a survey measurement from a wellbore (Par. 4, “Survey”); 
verify quality of the raw survey data using quality control metrics (Par. 4 “predetermined conditions necessary for obtaining a satisfactory survey”) wherein the quality control metrics comprises: 
a “second” quality control check (Par. 27 examiner considers determining the measurements are within certain conditions to be a quality control check; further the examiner notes that weight isn’t given to “second” rather it is considered to numerically differentiate the names of the quality control checks), wherein the quality control check comprises verification that systematic errors in the raw survey data are within the quality control tolerance limits (Par. 27); and 
a database (Fig. 3, 85, Par. 34 downhole memory, examiner considers the computer system to be a database).
Schlumberger does not explicitly disclose verify that the raw survey data meets a minimum data requirement threshold; responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits; a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data file submission; quality control tolerance limits of the survey tool wherein the quality control tolerance limits are computed from error coefficients of a selected survey tool model (Emphasis added), and a third quality control check, wherein the third quality control check comprises verification that the raw survey data is free of gross error due to instrumental failure and external magnetic interference; add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations; and store the survey data set in a cloud database.
Schlumberger teaches a quality control check (Par. 32 examiner considers comparing the measured values to the reference value to be said quality control check) comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data is unavailable (Par. 33 and 38), and correcting for magnetic interference in the drilling (Par. 36).
Maus teaches verify that the raw survey data meets a minimum data requirement threshold (Par. 33); responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits (Par. 33 and 38); quality control tolerance limits computed from error coefficients of an instrument performance model corresponding to the a selected survey tool (Par. 2-4, 33 “range threshold” “tool code”).
Selman teaches storing the survey data set in a cloud database (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Weston teaches a first quality control check (Par. 38 Examiner considers Checking that individual surveys are free from gross errors to be a quality check), wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”), add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations (Par. 35 “combining” “first survey” “second survey”).
Williams teaches a quality control check comprising verification that the raw survey data file is free of error (Par. 84 “survey data transmitted via LAS file”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to verify that the raw survey data meets a minimum data requirement threshold; responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits; and use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of storing the survey data in a cloud database to Schlumberger’s, storing the verified raw survey data in a database in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. It also would have been obvious to one of ordinary skill in the art at the time the invention was filled to use William’s teaching of a quality control check comprising verification that the raw survey data file is free of error in combination with Westons teaching of verification that the raw survey data is free of gross error due to incorrect data submission and add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations in the system of Schlumberger in order to since it was known in the art that Log ASCII standard is a common format for transmitting survey data (William Par. 65).
In claim 2, Schlumberger discloses one or more processors are further configured to provide access to the verified raw survey data from a second location that is remote from the first location (par. 20-21, “offsite”).
In claim 3, Schlumberger and Selman teach all of claim 2, Schlumberger discloses receive corrected raw survey data from the second location (see par. 20-21) , the corrected raw survey data being generated by applying at least one raw survey correction to the verified raw survey data (Par. 36).
Schlumberger does not explicitly disclose with the one or more processors, receiving corrected survey data from the second location and with the one or more processors, and storing the corrected raw survey data in the database as part of the survey data set.
Selman teaches with the one or more processors, receiving corrected survey data from the second location (Column 9 Lines 15-22) and with the one or more processors, and storing the corrected raw survey data in the database as part of the survey data set. (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of with the one or more processors, receiving a corrected survey data from the second location and with the one or more processors, store the corrected raw survey data in the database to Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

In claim 4, Schlumberger discloses generating the corrected raw survey data at the first location (Fig. 4 110, par. 20, 36-37: local computer can be at the rig site).
Schlumberger does not explicitly disclose wherein the one or more processors are further configured to display the corrected raw survey data at the first location.
Selman teaches wherein the one or more processors are further configured to display the corrected raw survey data at the first location (Column 6 Lines 44-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of wherein the one or more processors are further configured to display the corrected raw survey data at the first location database to Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

In claim 5, Schlumberger discloses wherein the one or more processors are further configured to verify quality of the corrected raw survey data using at least one of the quality control metrics (Par. 27, “predetermined conditions for obtaining a survey of satisfactory quality”).

In claim 6, Schlumberger discloses wherein the one or more processors are further configured to display an alert at the first location with a result of the verifying the quality of the raw survey data using the quality control metrics (Par. 37).

In claim 7, Schlumberger discloses receiving new raw survey data from the first location and repeat the verifying the quality of the raw survey (Abstract and Par. 4, 34: new measurements) data.
Schlumberger does not explicitly disclose storing the verified raw survey data with the new raw survey data.
Selman teaches storing the verified raw survey data with the new raw survey data (Column 5 Lines 23-37 and Column 6 Lines 60-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching storing the verified raw survey data with the new raw survey data to Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

In claim 9, Schlumberger discloses wherein the one or more processors are further configured to: compute inclination and azimuth from a plurality of accelerometer and magnetometer measurements included in the raw survey data (Par. 25). 
Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to incorrect data submission; compare the computed inclination and azimuth to inclination and azimuth reported in the raw survey data.
However Schlumberger does teach measurements of inclination and azimuth (Par. 2), a generated survey report with accepted or rejected inclination and azimuth values (Par. 20), and the computation of accelerometer and magnetometer measurements (Par. 27-31).
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to compare the computed inclination and azimuth to inclination and azimuth reported in the raw survey data, based on the teachings of Schlumberger determine if the measurements are acceptable (Schlumberger Par. 35). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to incorrect data submission based on Weston’s teachings since it allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system.

In claim 10, Schlumberger discloses wherein the quality control metrics comprise the first quality control check and the second quality control check and wherein to perform the second quality control check the one or more processors are further configured to: compute quality control tolerances for each of B total, Dip, and G total from a instrument performance model (Par. Par. 26-33), where B total comprises strength of a magnetic field, Dip comprises direction of the magnetic field with respect to a horizontal plane, and G total comprises strength of a gravity field (Par. 25 and 27, “magnetic dip, total gravitational field, and total magnetic field”); and determine if differences between measured values and reference values of B total, Dip, and G total fall within the corresponding quality control tolerances (Par. 28-32).

In claim 11, Schlumberger discloses wherein to perform the third quality control check the one or more processors are further configured to: compute standard deviations of differences between measured values and reference values of B total, Dip, and G total for each survey station in a set of previous surveys made by the survey tool in the wellbore, where B total comprises strength of a magnetic field, Dip comprises direction of magnetic field with respect to horizontal plane, and G total comprises strength of a gravity field (Par. 25 and 27, “magnetic dip, total gravitational field, and total magnetic field”, see equations 1-5); compute the differences between the measured values and the  reference values of B total, Dip, and G total for the raw survey data; and compare the differences between the measured values and the reference values of B total, Dip, and G total for the raw survey data to the standard deviations to determine if the raw survey data is a statistical outlier (Par. 32).
Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference.
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to instrumental failure or external magnetic interference based on Weston’s teachings since it allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system.

In claim 12, Schlumberger discloses a method for improving quality of directional surveys (Abstract), comprise: 
receiving raw survey data taken during a survey (See abstract and Fig. 1 “satisfactory wellbore survey conditions”) from a survey tool located in a wellbore at a drilling rig site at a first location (Par. 15 and Fig. 1, Par. 4, “receiving downhole navigation sensor measurements”); 
verifying quality of the raw survey data using quality control metrics, wherein the quality control metric comprises the following: the raw survey data is free of gross error due to incorrect data submission; 
a “second” quality control check (Par. 27 examiner considers determining the measurements are within certain conditions to be a quality control check; further the examiner notes that weight isn’t given to “second” rather it is considered to numerically differentiate the names of the quality control checks), wherein the second quality control check comprises verification that systematic errors in the raw survey data are within the quality control tolerance limits (Par. 26-32 examiner considers the formulas described to be said model since they determine whether the tool sensors are within tolerable ranges of accuracy); and 
providing an alert if the raw survey data is not verified with the at least one quality control metric (Par. 37); and storing the raw survey data in a database if the raw survey data is verified with the at least one quality control metric (Par. 34 downhole memory).
Schlumberger does not explicitly disclose receiving, by a web application, raw survey data, verify that the raw survey data meets a minimum data requirement threshold; responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits; and wherein the at least two quality control metric comprises at least two of  the following: a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data file submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error; and a third quality control check, wherein the third quality control check comprises verification that the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Emphasis added).
Maus teaches verify that the raw survey data meets a minimum data requirement threshold (Par. 33); responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits (Par. 33 and 38); quality control tolerance limits computed from error coefficients of an instrument performance model corresponding to the a selected survey tool (Par. 2-4, 33 “range threshold” “tool code”).
Selman teaches storing the survey data in a cloud database (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Weston teaches a first quality control check (Par. 38 Examiner considers Checking that individual surveys are free from gross errors to be a quality check), wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”); add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations (Par. 35 “combining” “first survey” “second survey”).
Williams teaches a quality control check comprising verification that the raw survey data file is free of error (Par. 84 “survey data transmitted via LAS file”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to verify that the raw survey data meets a minimum data requirement threshold; responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits; and use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of storing the survey data in a cloud database to Schlumberger’s, storing the verified raw survey data in a database in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. It also would have been obvious to one of ordinary skill in the art at the time the invention was filled to use William’s teaching of a quality control check comprising verification that the raw survey data file is free of error in combination with Westons teaching of verification that the raw survey data is free of gross error due to incorrect data submission and add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations in the system of Schlumberger in order to since it was known in the art that Log ASCII standard is a common format for transmitting survey data (William Par. 65).

In claim 13, Schlumberger discloses retrieving the verified survey data from the database from a second location that is remote to the first location (par. 20-21, “offsite”);  performing at least one corrective survey data analysis on the verified survey data (Par. 27-32); applying at least one survey correction to the verified survey data based on a result of the at least one corrective survey data analysis (Pr. 36); and submitting corrected survey data (Par. 37); add the corrected survey data to the database (Par. 36); and display the corrected survey data at the first location (Par. 37).
Schlumberger does not explicitly disclose submitting the corrected survey data to the web application, thereby causing the web application to: add the corrected survey data to the database; and display the corrected survey data at the first location (Emphasis added).
Selman teaches retrieving the verified survey data from the database from a second location that is remote to the first location (Column 6 Lines 41-43); submitting the corrected survey data to the web application (Column 9 Lines 15-22), thereby causing the web application to: add the corrected survey data to the database (Column 5 Lines 23-37 and Column 6 Lines 54-59); and display the corrected survey data at the first location (Column 6 Lines 44-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of retrieving the verified survey data from the database from a second location that is remote to the first location; submitting the corrected survey data to the web application, thereby causing the web application to: add the corrected survey data to the database; and display the corrected survey data at the first location in Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

In claim 17, Schlumberger discloses a computer program product including non-transitory computer readable medium and computer readable code embodied on the non-transitory computer readable medium for improving quality of directional surveys (Fig. 3, 85), the computer readable code comprising: 
computer readable program code adapted to cause the computer to receive raw survey data from a wellbore (see title) taken during a survey (See abstract and Fig. 1 “satisfactory wellbore survey conditions”) from a first location (Fig. 3, 85, Par. 4, “receiving downhole navigation sensor measurements”); 
computer readable program code adapted to cause a computer to verify quality of the raw survey data (See fig. 1) using quality control metrics (Par. 4 “predetermined conditions necessary for obtaining a satisfactory survey”), wherein the quality control metrics comprises a “second” quality control check (Par. 27 examiner considers determining the measurements are within certain conditions to be a quality control check; further the examiner notes that weight isn’t given to “second” rather it is considered to numerically differentiate the names of the quality control checks), wherein the quality control check comprises verification that systematic errors in the raw survey data are within quality control tolerance limits (Par. 27) and
a database (Fig. 3, 85, Par. 34 downhole memory, examiner considers the computer system to be a database).
Schlumberger does not explicitly disclose computer readable program code adapted to verify that the raw survey data meets a minimum data requirement threshold; computer readable program code adapted to calculate, responsive to verifying that the raw survey data meets the minimum data requirement threshold, a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits; a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data file submission; quality control tolerance limits of the survey tool wherein the quality control tolerance limits are computed from error coefficients of a selected survey tool model (Emphasis added), and a third quality control check, a third quality control check, wherein the third quality control check comprises verification that the raw survey data is free of gross error due to instrumental failure and external magnetic interference; computer readable program code adapted to add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations; and computer readable program code adapted to cause the computer to store the survey data set in a cloud database.
Schlumberger teaches a quality control check (Par. 32 examiner considers comparing the measured values to the reference value to be said quality control check) comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data is unavailable (Par. 33 and 38), and correcting for magnetic interference in the drilling (Par. 36).
Maus teaches verify that the raw survey data meets a minimum data requirement threshold (Par. 33); responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits (Par. 33 and 38); quality control tolerance limits computed from error coefficients of an instrument performance model corresponding to the a selected survey tool (Par. 2-4, 33 “range threshold” “tool code”).
Selman teaches storing the survey data set in a cloud database (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Weston teaches a first quality control check (Par. 38 Examiner considers Checking that individual surveys are free from gross errors to be a quality check), wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”) add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations (Par. 35 “combining” “first survey” “second survey”).
Williams teaches a quality control check comprising verification that the raw survey data file is free of error (Par. 84 “survey data transmitted via LAS file”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to verify that the raw survey data meets a minimum data requirement threshold; responsive to verifying that the raw survey data meets the minimum data requirement threshold, calculate a set of quality control validation parameters, wherein the set of quality control validation parameters comprises quality control tolerance limits; use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of computer readable program code adapted to cause the computer to store the survey data in a cloud database to Schlumberger’s, storing the verified raw survey data in a database in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. It also would have been obvious to one of ordinary skill in the art at the time the invention was filled to use William’s teaching of a quality control check comprising verification that the raw survey data file is free of error in combination with Westons teaching of verification that the raw survey data is free of gross error due to incorrect data submission; and add the verified raw survey data to a survey data set, wherein the survey data set comprises survey data from one or more previous survey stations in the system of Schlumberger in order to since it was known in the art that Log ASCII standard is a common format for transmitting survey data (William Par. 65).

In claim 24, Schlumberger discloses wherein the first quality control check comprises one or more processors are further configured to: compute inclination and azimuth from a plurality of accelerometer and magnetometer measurements included in the raw survey data (Par. 25). 
Schlumberger does not explicitly disclose compare the computed inclination and azimuth to inclination and azimuth reported in the raw survey data.
However Schlumberger does teach measurements of inclination and azimuth (Par. 2), a generated survey report with accepted or rejected inclination and azimuth values (Par. 20), and the computation of accelerometer and magnetometer measurements (Par. 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to compare the computed inclination and azimuth to inclination and azimuth reported in the raw survey data, based on the teachings of Schlumberger determine if the measurements are acceptable (Schlumberger Par. 35). 

In claim 25, Schlumberger discloses wherein the one quality control metric comprise the first quality control check and the second quality control check and wherein the second quality control check comprises: computing quality control tolerances for each of B total, Dip, and G total from a instrument performance model (Par. 26-33), where B total comprises strength of a magnetic field, Dip comprises direction of the magnetic field with respect to a horizontal plane, and G total comprises strength of a gravity field (Par. 25 and 27, “magnetic dip, total gravitational field, and total magnetic field”); and determining if differences between measured values and reference values of B total, Dip, and G total fall within the corresponding quality control tolerances (Par. 28-32).

In claim 26, Schlumberger discloses  wherein the comprises the first quality control check and the third quality control check and wherein the third quality control check  comprise: computing standard deviations of the differences between measured values and reference values of B total, Dip, and G total for each survey station in a set of previous surveys made by a survey tool in the wellbore, where B total comprises strength of a magnetic field, Dip comprises direction of the magnetic field with respect to a horizontal plane, and G total comprises strength of a gravity field (Par. 25 and 27, “magnetic dip, total gravitational field, and total magnetic field”, see equations 1-5);compute differences between the measured values and the reference values of B total, Dip, and G total for the raw survey data; and compare the differences between measured values and reference values of B total, Dip, and G total for the raw survey data to the standard deviations to determine if the raw survey data is a statistical outlier (Par. 32).
Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference.
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to instrumental failure or external magnetic interference based on Weston’s teachings since it allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system.

In claim 34, as stated above, Schlumberger discloses wherein the quality control metrics used to verify the quality of the raw survey data comprises: a “second” quality control check (Par. 27 examiner considers determining the measurements are within certain conditions to be a quality control check; further the examiner notes that weight isn’t given to “second” rather it is considered to numerically differentiate the names of the quality control checks), wherein the quality control check comprises verification that systematic errors in the raw survey data are within quality control tolerance limits (Par. 27).
Schlumberger does not explicitly disclose a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of the gross error due to incorrect data submission; quality control tolerance limits of the survey tool wherein the quality control tolerance limits are computed from error coefficients of a selected survey tool model (Emphasis added), and a third quality control check, a third quality control check, and wherein the third quality control check comprises verification that the raw survey data is free of the  gross error due to the instrumental failure and the external magnetic interference.
Schlumberger teaches a quality control check (Par. 32 examiner considers comparing the measured values to the reference value to be said quality control check) comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data is unavailable (Par. 33 and 38), and correcting for magnetic interference in the drilling (Par. 36).
Maus teaches quality control tolerance limits computed from error coefficients of an instrument performance model corresponding to the a selected survey tool (Par. 2-4, 33 “range threshold” “tool code”).
Weston teaches a first quality control check (Par. 38 Examiner considers Checking that individual surveys are free from gross errors to be a quality check), wherein the first quality control check comprises verification that the raw survey data is free of the gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of the gross error due to the instrumental failure and the external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of the gross error due to incorrect data submission based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system.

In claim 35, as stated above, Schlumberger discloses wherein the computer readable program code adapted to cause the computer to verify the quality of the raw survey data further comprises using wherein the quality control metrics comprises using the following control metrics: a “second” quality control check (Par. 27 examiner considers determining the measurements are within certain conditions to be a quality control check; further the examiner notes that weight isn’t given to “second” rather it is considered to numerically differentiate the names of the quality control checks), wherein the quality control check comprises verification that the systematic errors in the raw survey data are within the quality control tolerance limits (Par. 27).
Schlumberger does not explicitly disclose a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of the gross error due to incorrect data submission; the quality control tolerance limits of the survey tool wherein the quality control tolerance limits are computed from the error coefficients of a selected survey tool model (Emphasis added), and a third quality control check, a third quality control check, and wherein the third quality control check comprises verification that the raw survey data is free of gross error due to instrumental failure and external magnetic interference.
Schlumberger teaches a quality control check (Par. 32 examiner considers comparing the measured values to the reference value to be said quality control check) comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data is unavailable (Par. 33 and 38), and correcting for magnetic interference in the drilling (Par. 36).
Maus teaches quality control tolerance limits computed from the error coefficients of an instrument performance model corresponding to the a selected survey tool (Par. 2-4, 33 “range threshold” “tool code”).
Weston teaches a first quality control check (Par. 38 Examiner considers Checking that individual surveys are free from gross errors to be a quality check), wherein the first quality control check comprises verification that the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a first quality control check, wherein the first quality control check comprises verification that the raw survey data is free of the gross error due to incorrect data submission based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system.
In claim 36 Schlumberger does not explicitly disclose wherein the one or more processors are further configured to, as part of the third quality check, evaluate the raw survey data against the survey data from one or more previous survey stations.
Weston teaches wherein the one or more processors are further configured to, as part of the third quality check, evaluate the raw survey data against the survey data from one or more previous survey stations (Par. 35 “combining” “first survey” “second survey”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the one or more processors are further configured to, as part of the third quality check, evaluate the raw survey data against the survey data from one or more previous survey stations as taught by Weston in the system of Schlumberger in order to accurately detect errors (Weston Par. 38) thus leading to a more accurate system.

In claim 37 Schlumberger does not explicitly disclose wherein the one or more processors are further configured to, as part of the third quality check, identify a trend based on evaluating the raw survey data against the survey data from the one or more previous survey stations.
Weston teaches wherein the one or more processors are further configured to, as part of the third quality check, identify a trend based on evaluating the raw survey data against the survey data from the one or more previous survey stations (Par. 38 and 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the one or more processors are further configured to, as part of the third quality check, identify a trend based on evaluating the raw survey data against the survey data from the one or more previous survey stations as taught by Weston in the system of Schlumberger in order to accurately detect errors (Weston Par. 38) thus leading to a more accurate system.

In claim 38 Schlumberger does not explicitly disclose wherein the one or more processors are further configured to, as part of the third quality check, calculate a standard deviation for the survey data set.
Weston teaches wherein the one or more processors are further configured to, as part of the third quality check, calculate a standard deviation for the survey data set (Par. 83-85).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the one or more processors are further configured to, as part of the third quality check, calculate a standard deviation for the survey data set as taught by Weston in the system of Schlumberger in order to accurately detect errors (Weston Par. 38) thus leading to a more accurate system.

In claim 39 Schlumberger does not explicitly disclose wherein the one or more processors are further configured to evaluate the survey data set using a multi-station data analysis technique.
Weston teaches wherein the one or more processors are further configured to evaluate the survey data set using a multi-station data analysis technique (Par. 71 “stations”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the one or more processors are further configured to evaluate the survey data set using a multi-station data analysis technique as taught by Weston in the system of Schlumberger in order to accurately detect errors (Weston Par. 38) thus leading to a more accurate system.

In claim 40 Schlumberger does not explicitly disclose wherein as part of instructions to evaluate the survey data set using the multi-station data analysis technique the one or more processors are further configured to determine a one or more sources of error in the survey data set.
Weston teaches wherein as part of instructions to evaluate the survey data set using the multi-station data analysis technique the one or more processors are further configured to determine a one or more sources of error in the survey data set (Par. 72-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have as part of instructions to evaluate the survey data set using the multi-station data analysis technique the one or more processors are further configured to determine a one or more sources of error in the survey data set as taught by Weston in the system of Schlumberger in order to accurately detect errors (Weston Par. 38) thus leading to a more accurate system.

In claim 41 Schlumberger does not explicitly disclose wherein the one or more processors are further configured to determine one or more survey corrections for the survey data set.
Weston teaches wherein the one or more processors are further configured to determine one or more survey corrections for the survey data set (Par. 77-78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the one or more processors are further configured to determine one or more survey corrections for the survey data set as taught by Weston in the system of Schlumberger in order to accurately detect errors (Weston Par. 38) thus leading to a more accurate system.

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-7, 9-13, 17, 24-26 and 34-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that Weston and Maus are considered to teach the amended language. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure AARRE VICTOR EP 2846175 A2 Seismic survey analysis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
05/26/2022